Application by claimant entitled "Notice of Appeal to Perfect” denied, and cross motions to dismiss said application granted, without costs, upon the grounds, inter alia, that (1) this court lacks subject matter jurisdiction to adjudicate claimant’s request for money damages, and (2) it does not appear that claimant has taken a timely appeal from the decisions of the Workers’ Compensation Board about which he complains (see, Workers’ Compen*286sation Law § 23). Main, J. P., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.